DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered. Claims 1-7 and 9-11 are pending, of which claims 1-7, 9 and 10 are currently amended. Claims 8 and 12 are cancelled. No new matter has been added.
In view of the amendment the previous rejections under 35 USC 112, 35 USC 102 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-223152 A (Sano).

    PNG
    media_image1.png
    187
    395
    media_image1.png
    Greyscale

Regarding claims 1-7, Sano discloses an electrolyte comprising a lithium salt, a nonaqueous solvent [0026] and a trialkylsilyl compound having a lower alkyl group [0022], which may be represented by the general formula 7 [claim 15], wherein the lower alkyl group is preferably 1-carbon [0028]. 
When Sano’s trialkylsilyl compound is the compound represented by the general formula 7 and every R is 1-carbon, Sano’s compound is equivalent to the claimed Formula 1 wherein R1 to R6 (including R1 to R3 and R4 to R6) are identical to each other and are each a methyl group, and to the claimed Compound 1, except that Sano teaches an H bonded to the N instead of the claimed R7 in the claimed Formula 1 or the methyl group as in the claimed Compound 1. Although the claimed R7 or methyl group is not explicitly taught, the claimed compound represented by Formula 1 and claimed Compound 1 nevertheless would have been obvious to one of ordinary skill in the art because they are of sufficiently close structural similarity to the compound taught by Sano that one of ordinary skill in the art would have expected them to have similar properties. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Regarding claim 9, Sano further discloses that the concentration of the trialkylsilyl compound in the electrolyte is preferably 0.01% to 5% by weight [0029]-[0030], in examples 0.1% [0037], [0043], [0048], [0055].
Regarding claim 10, Sano further discloses a lithium secondary battery comprising a positive electrode, a negative electrode and the electrolyte between the two electrodes [0025].

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0251781 A1 (Su) in view of JP 2000-223152 A (Sano).

    PNG
    media_image2.png
    119
    352
    media_image2.png
    Greyscale

Regarding claims 1-7, Su discloses a nonaqueous electrolyte [0030] including a lithium salt [0046], a nonaqueous solvent [0045], and an organosulfamate compound of Formula (IIb) [0040], wherein R11 may be methyl [0042] and R10 and R12 may each be silyl [0037], [0038].
Su is not specific to the silyl groups used for R10 and R12. Sano however teaches that by adding a trialkylsilyl compound having a lower alkyl group, which is known to have a dehydrating effect, to an electrolyte, deterioration of the battery can be suppressed by suppressing the positive electrode active material from being attacked by water or acid and causing structural destruction, and by suppressing the amount of precipitated metal that causes the negative electrode deterioration [0022]-[0023]. The lower alkyl group of the trialkylsilyl compound is preferably 1-carbon [0028]. Therefore it would have been obvious to one of ordinary skill in the art to use a trialkylsilyl group wherein the alkyl is 1-carbon, as in Sano, for the R10 and R12 silyl groups in the organosulfamate compound in the electrolyte of Su, because it has a dehydrating effect that would suppress deterioration of the positive and negative electrodes.
When R10 and R12 are the trialkylsilyl group wherein the alkyl is 1-carbon, as taught by Sano, and R11 is methyl, the Formula (IIb) of Su is equivalent to the claimed Compound 1, and is a compound represented by the claimed Formula 1 when R1 to R6 (including R1 to R3 and R4 to R6) are identical to each other and are each a methyl group and R7 is a methyl group.
Regarding claim 9, Su further discloses that the additive is included at about 0.01 wt % to about 10 wt % [0044]. Although the claimed range of about 0.1 to about 5 parts by weight is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it lies inside Su’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 10, Su further discloses a lithium secondary battery comprising a cathode, and anode, and the electrolyte between the cathode and the anode [0056].
Regarding claim 11, Su further discloses that the cathode comprises a nickel-based cathode active material (e.g., LiNiO2) [0059].

Response to Arguments
Applicant’s arguments filed 09/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727